IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                 May 22, 2009
                                No. 08-60466
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

PACO ESCAMILLA

                                           Petitioner

v.

ERIC H HOLDER, JR, U S ATTORNEY GENERAL

                                           Respondent


                    Petition for Review of an Order of the
                       Board of Immigration Appeals
                             BIA No. A91 312 349


Before JOLLY, BENAVIDES, and HAYNES, Circuit Judges.
PER CURIAM:*
      Paco Escamilla, a native and citizen of Mexico, seeks a petition for review
of the order of the Board of Immigration Appeals (BIA) denying his applications
for cancellation of removal pursuant to 8 U.S.C. § 1229b and a waiver of
inadmissibility pursuant to 8 U.S.C. § 1182(a). We dismiss the petition for lack
of jurisdiction.




      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                    No. 08-60466

      We generally review only the BIA’s decision except to the extent that the
immigration judge’s (IJ) decision influences the BIA. Zhu v. Gonzales, 493 F.3d
588, 593 (5th Cir. 2007). We lack jurisdiction to review the denial of Escamilla’s
requests for relief because he is removable for having committed criminal
offenses involving moral turpitude.          See 8 U.S.C. §§ 1182(a)(2)(A)(i)(I),
1252(a)(2)(C); Danso v. Gonzales, 489 F.3d 709, 712. Moveover, pursuant to 8
U.S.C. § 1252(a)(2)(B)(i), we are statutorily barred from reviewing the BIA’s
purely discretionary denial of cancellation of removal. Sung v. Keisler, 505 F.3d
372, 377 (5th Cir. 2007); Rueda v. Ashcroft, 380 F.3d 831, 831 (5th Cir. 2004).
To the extent that Escamilla challenges the discretionary denial of his requests
for relief, we dismiss his petition for want of jurisdiction.
      In addition, because Escamilla conceded to his removability under
§ 1182(a)(2)(A)(i)(I) and (a)(6)(E)(i), we need not consider his argument that the
Government did not prove by clear and convincing evidence that he was also
removable pursuant to § 1182(a)(6)(C)(i). See Flores-Garza v. INS, 328 F.3d 797,
802-03 (5th Cir. 2003). Escamilla’s attempt to confer jurisdiction in this court
by claiming that the IJ committed legal error and violated his due process rights
by “failing to appropriately exercise discretion and follow the controlling case
law” is unavailing. Our review of the record reveals that both the IJ and the BIA
undertook a comprehensive and reasoned analysis of Escamilla’s case and also
appropriately weighed both the positive and negative equities before exercising
the discretion to deny relief. We reject Escamilla’s attempt to recast what
amounts to a disagreement with the weighing and consideration of the relevant
factors by the IJ and the BIA as either a constitutional or legal issue. See
Hadwani v. Gonzales, 445 F.3d 798, 801 (5th Cir. 2006); Assaad v. Ashcroft, 378
F.3d 471, 475-76 (5th Cir. 2004).
      DISMISSED FOR LACK OF JURISDICTION




                                         2